Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Leopold Gentles, a native and citizen of Jamaica, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s order denying a continuance. We deny the petition for review.
We conclude that the denial of the motion for a continuance was not an abuse of discretion. Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.2007); Onyeme v. INS, *155146 F.3d 227, 231 (4th Cir.1998). We also conclude that the Board correctly found that it was without jurisdiction to consider issues related to the denial of the 1-360 petitions and that Gentles was removable as charged.
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.